Case 0:20-cv-61582-XXXX Document 1 Entered on FLSD Docket 08/04/2020 Page 1 of 14



                           IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

   RETROBRANDS USA, LLC, a Florida
   limited liability company                                         CASE NO. 0:20­cv­61582

                  Plaintiff,
   v.

   INVENTEL PRODUCTS, LLC, a New
   Jersey limited liability company,

               Defendant.
   ___________________________________/

                                           COMPLAINT

         Plaintiff, Retrobrands USA, LLC (“Retrobrands”), files this lawsuit against Defendant,

  InvenTel Products, LLC (“InvenTel”), and states:

                               PARTIES, JURISDICTION & VENUE

         1.      Retrobrands is a Florida limited liability company having its principal place of

  business at 1771 Blount Road, Suite 203, Pompano Beach, FL 33069, and is otherwise sui juris.

         2.      InvenTel is a New Jersey limited liability company having a principal place of

  business at 200 Forge Way, Unit 1, Rockaway, NJ 07866, and is otherwise sui juris.

         3.      This Court has subject matter jurisdiction over this action under 15 U.S.C. §1121,

  and 28 U.S.C. §§ 1331 and 1338(a), because this case arises under the Trademark Act of 1946, as

  amended, 15 U.S.C. §§ 1051, et seq.

         4.      This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. §

  1332 as this matter exceeds the sum or value of $75,000, exclusive of interest and costs, and is

  between citizens of different states.

         5.      This Court has personal jurisdiction over InvenTel because it entered into

  agreements with Retrobrands whereby it agreed to be subject to the jurisdiction of this Court.


                                                  1
Case 0:20-cv-61582-XXXX Document 1 Entered on FLSD Docket 08/04/2020 Page 2 of 14



          6.        Venue is proper in the Southern District of Florida because InvenTel entered into

  agreements with Retrobrands whereby it agreed that venue was proper in this Court.

                                         FACTUAL BACKGROUND

          7.       Jeffrey Kaplan is the founder, sole owner, and president of Retrobrands, and has

  been in the business of acquiring and relaunching formerly famous, but abandoned brands that still

  have consumer recognition, for many years.

          8.       Germane to this lawsuit, Retrobrands is the owner of the well-known MR.

  MICROPHONE® and DASH® brands (collectively, the “Marks”).

          9.       Retrobrands owns U.S. Trademark Registration No. 5752378 for MR.

  MICROPHONE®, for use in connection with “microphones.”

          10.      Retrobrands owns U.S. Trademark Registration Nos. 5845738 and 5916561 for

  DASH®, for use in connection with “all-purpose cleaning preparations” and “laundry detergents,”

  respectively.

          11.      Retrobrands also owns World Intellectual Property Organization (WIPO)

  Registration No. 1296793 for DASH®, for use in connection with “all-purpose cleaning

  preparations.”

                           Merchandising License Agreements with InvenTel

          12.      On February 4, 2019, Retrobrands and InvenTel entered into two separate

  Merchandising License Agreements for the MR. MICROPHONE® and DASH® brands (the

  “License Agreements”)1,




  1
   Retrobrands has filed concurrently herewith a Motion for Leave to File Under Seal. Should said Motion be granted,
  ATM will file copies of the confidential License Agreements and related documents containing the confidential terms
  and conditions with the Court (Exhibits A through E hereto).



                                                      2
Case 0:20-cv-61582-XXXX Document 1 Entered on FLSD Docket 08/04/2020 Page 3 of 14



                                                              .2

            13.     Both Agreements are identical in most respects.

            14.     Under the MR MICROPHONE® Agreement,

                                                                                                     .

  A true and correct copy of the MR. MICROPHONE® Agreement is attached as Exhibit A.

            15.     Under the DASH® Agreement and Amendment (collectively referred to as the

  “DASH® Agreement”),

                                                                             . A true and correct copy

  of the DASH® Agreement and Amendment is attached as Exhibit B.

            16.     Unfortunately, InvenTel failed to adhere to several of its contractual obligations

  and failed to timely cure said breaches. Even worse, after Retrobrands terminated the Agreements,

  InvenTel has refused to cease use of the Marks. As such, Retrobrands has been forced to retain

  counsel in an effort to enforce InvenTel’s contractual obligations, and to file this lawsuit.

                                   InvenTel Breaches the Agreements




  2
      The DASH® Agreement was amended on February 19, 2020.


                                                  3
Case 0:20-cv-61582-XXXX Document 1 Entered on FLSD Docket 08/04/2020 Page 4 of 14




                                     4
Case 0:20-cv-61582-XXXX Document 1 Entered on FLSD Docket 08/04/2020 Page 5 of 14




         32.     InvenTel’s refusal to adhere to its contractual obligations has forced Retrobrands

  to engage counsel to attempt to secure InvenTel’s compliance with the Agreements, and to file and

  pursue the instant action.




                                              5
Case 0:20-cv-61582-XXXX Document 1 Entered on FLSD Docket 08/04/2020 Page 6 of 14



         33.        Therefore, Retrobrands is entitled to its attorneys’ fees incurred in pursuit of

  attempting to secure a remedy for InvenTel’s unlawful behavior.

   Retrobrands Terminates the Licenses; InvenTel Fails to Adhere to Post-Termination Obligations

         34.        As a result of the foregoing breaches, and Retrobrands’ many unsuccessful good

  faith attempts to resolve same with InvenTel, on May 7, 2020,

               , Retrobrands’ counsel set a letter instructing InvenTel to cure its contractual breaches

  within 30 days, or the Agreements would be terminated. A true and correct copy of the letter is

  attached as Exhibit C.

         35.        InvenTel failed to respond.

         36.        Accordingly, on June 16, 2020, Retrobrands wrote to confirm the termination of

  the Agreements, and made the following post-termination demands:

               a.




  A true and correct copy of the letter is attached as Exhibit D.



                                                  6
Case 0:20-cv-61582-XXXX Document 1 Entered on FLSD Docket 08/04/2020 Page 7 of 14



            37.

                                   .

            38.   On June 18, 2020, InvenTel’s representative emailed Retrobrands’ counsel

  asserting that the May 7, 2020 letter was not received, yet it is indisputable that InvenTel’s

  principal, Yasir Abdul, received the letter. Nevertheless, Retrobrands’ counsel forwarded said

  letter.

            39.




                                                                         .

            41.   On June 30, 2020, in an effort to “clean the slate,” Retrobrands sent InvenTel a

  proposal for new license agreements for the Marks.

            42.   InvenTel failed to respond to same and has since failed to

                                                                                    .

            43.   Indeed, as of the date of this filing, InvenTel continues to advertise and sell MR.

  MICROPHONE® and DASH® products. See Composite Exhibit E.

            44.   As a direct and proximate result of InvenTel’s acts complained of herein,

  Retrobrands has been forced to retain the undersigned law firm, and has agreed to pay said firm a

  reasonable fee for their services, and to pay all costs associated with the prosecution of this matter.

                                   COUNT I - Breach of Contract
                                  (MR. MICROPHONE® Agreement)

            45.   Retrobrands realleges and reavers paragraphs 1-44 as if fully set forth herein.



                                                7
Case 0:20-cv-61582-XXXX Document 1 Entered on FLSD Docket 08/04/2020 Page 8 of 14



         46.     Retrobrands and InvenTel entered into a valid agreement

                          .

         47.     Retrobrands has complied with all its obligations under the MR. MICROPHONE®

  Agreement.

         48.     InvenTel has breached the MR. MICROPHONE® Agreement, as further explained

  above, by, at a minimum,

                 a.




         49.     Retrobrands has been monetarily damaged as a result of InvenTel’s breaches of the

  MR. MICROPHONE® Agreement.

         50.     Moreover, InvenTel’s refusal to honor Retrobrands’ exclusive intellectual property

  rights has caused, and will continue to cause, irreparable harm. Each day that Retrobrands is

  deprived of its earned intellectual property rights causes irreparable injury.

         51.     Retrobrands has no adequate remedy at law, especially because the property at issue

  are trademarks and goodwill that are being damaged.

         52.     There is no remedy at law that can fully compensate Retrobrands for the deprivation




                                                8
Case 0:20-cv-61582-XXXX Document 1 Entered on FLSD Docket 08/04/2020 Page 9 of 14



  of said intellectual property rights, and, in light of the facts of this case, there is a substantial

  likelihood that Retrobrands will succeed on the merits of the instant case.

                                     COUNT II - Breach of Contract
                                        (DASH® Agreement)

         53.        Retrobrands realleges and reavers paragraphs 1-44 as if fully set forth herein.

         54.        Retrobrands and InvenTel entered into a valid agreement for

                .

         55.        Retrobrands has complied will all its obligations under the DASH® Agreement.

         56.        InvenTel has breached the DASH® Agreement, as further explained above, by, at a

  minimum,

                    a.




         57.        Retrobrands has been monetarily damaged as a result of InvenTel’s breaches of the

  DASH® Agreement.

         58.        Moreover, InvenTel’s refusal to honor Retrobrands’ exclusive intellectual property

  rights has caused, and will continue to cause, irreparable harm. Each day that Retrobrands is



                                                  9
Case 0:20-cv-61582-XXXX Document 1 Entered on FLSD Docket 08/04/2020 Page 10 of 14



   deprived of its earned intellectual property rights causes irreparable injury.

          59.     Retrobrands has no adequate remedy at law, especially because the property at issue

   are trademarks and goodwill that are being damaged.

          60.     There is no remedy at law that can fully compensate Retrobrands for the deprivation

   of said intellectual property rights, and, in light of the facts of this case, there is a substantial

   likelihood that Retrobrands will succeed on the merits of the instant case.

                               COUNT III – Trademark Infringement

          61.     Retrobrands realleges and reavers paragraphs 1-44 as if fully set forth herein.

          62.     Retrobrands is the legal and rightful owner of the MR. MICROPHONE® and

   DASH® Marks.

          63.




          64.     The Agreements terminated thirty days from May 7, 2020 (i.e. on June 6, 2020).

          65.

                                                                            .

          66.     These acts are in direct and willful violation of §43(a) of the Trademark Act of

   1946, as amended, 15 U.S.C. § 1114, in that InvenTel has used the Marks in connection with the

   sale of products bearing said Marks which is likely to cause confusion, and to cause mistake, and

   to deceive as to the affiliation, connection, or association of InvenTel with Retrobrands, and as to

   the origin, sponsorship, and approval of InvenTel’s products and commercial activities by

   Retrobrands.




                                                10
Case 0:20-cv-61582-XXXX Document 1 Entered on FLSD Docket 08/04/2020 Page 11 of 14



          67.     InvenTel’s acts are being performed in willful, deliberate, and intentional disregard

   of Retrobrands’s rights in the Marks.

          68.     As a direct result of InvenTel’s actions and the likely confusion, mistake or

   deception, Retrobrands has suffered damages in an amount not yet determined.

          69.     Given its brazen disregard for Retrobrands’ rights, InvenTel’s conduct in this

   instance is exceptional, and, as such, Retrobrands should be entitled to recover its attorneys’ fees

   in this action pursuant to 15 U.S.C. § 1117(a) which provides, in part, that the “court in exceptional

   cases may award reasonable attorney fees to the prevailing party.”

          70.     Moreover, InvenTel’s refusal to honor Retrobrands’ exclusive intellectual property

   rights has caused, and will continue to cause, irreparable harm. Each day that Retrobrands is

   deprived of its earned intellectual property rights causes irreparable injury.

          71.     Retrobrands has no adequate remedy at law, especially because the property at issue

   are trademarks and goodwill that are being damaged.

          72.     There is no remedy at law that can fully compensate Retrobrands for the deprivation

   of said intellectual property rights, and, in light of the facts of this case, there is a substantial

   likelihood that Retrobrands will succeed on the merits of the instant case.

                               COUNT IV – Trademark Counterfeiting

          73.     Retrobrands realleges and reavers paragraphs 1-44 as if fully set forth herein.

          74.     Retrobrands is the legal and rightful owner of the MR. MICROPHONE® and

   DASH® Marks.

          75.




                                                11
Case 0:20-cv-61582-XXXX Document 1 Entered on FLSD Docket 08/04/2020 Page 12 of 14




          76.     The Agreements terminated thirty days from May 7, 2020 (i.e. on June 6, 2020).

          77.



          78.     InvenTel’s acts are in direct and willful violation of §43(a) of the Trademark Act

   of 1946, as amended, 15 U.S.C. § 1114, in that it has used the Marks in a spurious manner which

   is likely to cause confusion, and to cause mistake, and to deceive as to the affiliation, connection,

   or association of InvenTel with Retrobrands and as to the origin, sponsorship, and approval of

   InvenTel’s products and commercial activities by Retrobrands.

          79.     InvenTel’s unlawful actions constitute trademark counterfeiting in violation of the

   Lanham Act, 15 U.S.C. § 1114.

          80.     InvenTel’s actions are being performed in willful, deliberate, and/or intentional

   disregard of Retrobrands’s rights in the Marks.

          81.     As a direct result of InvenTel’s actions and the likely confusion, mistake or

   deception, Retrobrands has suffered damages in an amount not yet determined.

          82.     InvenTel’s conduct in this instance is exceptional, and, as such, Retrobrands should

   be entitled to recover its attorneys’ fees in this action pursuant to 15 U.S.C. § 1117(a) which

   provides, in part, that the “court in exceptional cases may award reasonable attorney fees to the

   prevailing party.”

          83.     Moreover, InvenTel’s refusal to honor Retrobrands’ exclusive intellectual property

   rights has caused, and will continue to cause, irreparable harm. Each day that Retrobrands is

   deprived of its earned intellectual property rights causes irreparable injury.

          84.     Retrobrands has no adequate remedy at law, especially because the property at issue




                                                12
Case 0:20-cv-61582-XXXX Document 1 Entered on FLSD Docket 08/04/2020 Page 13 of 14



   are trademarks and goodwill that are being damaged.

          85.      There is no remedy at law that can fully compensate Retrobrands for the deprivation

   of said intellectual property rights, and, in light of the facts of this case, there is a substantial

   likelihood that Retrobrands will succeed on the merits of the instant case.

                                          PRAYER FOR RELIEF

          WHEREFORE, Retrobrands prays for judgment in their favor and against InvenTel

   containing the following provisions:

          A. A temporary and permanent injunction enjoining InvenTel, and all of those acting in

                concert with it, including, but not limited to, its agents, affiliates, subsidiaries, officers,

                directors, attorneys and employees




                                                    (d) requiring it to comply with all post-termination

                obligations; and (d) requiring it to file with the Court, and serve upon Retrobrands’

                counsel, within thirty (30) days after entry of an order or judgment, a report, in writing,

                and under oath, setting forth, in detail, the manner and form in which InvenTel has

                complied with the requirements of the injunction and order;

          B. An award of damages, including enhanced damages, against InvenTel in an amount to

                be proven at trial, including pre- and post-judgment interest;




                                                   13
Case 0:20-cv-61582-XXXX Document 1 Entered on FLSD Docket 08/04/2020 Page 14 of 14



         C. An award of costs of suit, including attorneys’ and expert fees, expenses and

             disbursements; and

         D. Such other and further relief as the Court deems just and proper.


                                  DEMAND FOR JURY TRIAL

         Retrobrands hereby demands a trial by jury of all issues so triable as a matter of law.

                                               Respectfully submitted,

                                               THE CONCEPT LAW GROUP, P.A.
                                               6400 N. Andrews Ave., Suite 500
                                               Fort Lauderdale, Florida 33309
                                               Tel: 754.300.1500

                                               By: /s/ Adam S. Goldman
                                               Adam S. Goldman, Esq.
                                               Fla. Bar. No. 86761
                                               agoldman@conceptlaw.com
                                               Alexander D. Brown, Esq.
                                               Fla. Bar No. 752665
                                               abrown@conceptlaw.com
                                               Counsel for Retrobrands




                                              14
